

115 HR 3208 IH: Repair Our Aging Drives Act of 2017
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3208IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Agricultural Act of 2014 to authorize road repair under good neighbor agreements.
	
 1.Short titleThis Act may be cited as the Repair Our Aging Drives Act of 2017 or the ROAD Act of 2017. 2.Road repair under good neighbor agreements authorizedSection 8206(a)(3) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)(3)) is amended—
 (1)in subparagraph (A)— (A)in clause (ii), by striking and;
 (B)by redesignating clause (iii) as clause (iv); and (C)by inserting after clause (ii) the following new clause:
					
 (iii)construction, reconstruction, repair, or restoration of paved or permanent roads or parking areas; and; and
 (2)by amending subparagraph (B) to read as follows:  (B)ExclusionThe term forest, rangeland, and watershed restoration services does not include construction, alteration, repair or replacement of public buildings or works..
			